67 F.3d 310
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cheryl WELSH, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF DEFENSE;  William Perry,Secretary of Defense;  Central IntelligenceAgency;  James Woolsey, Director,Defendants-Appellees.
No. 95-15930.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 27, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's dismissal of Welsh's 42 U.S.C. Sec. 1983 action as frivolous under 28 U.S.C. Sec. 1915(d).  See 28 U.S.C. Sec. 1915;  Neitzke v. Williams, 490 U.S. 319, 327 (1989) (Section 1915(d) gives federal courts "not only the authority to dismiss a claim based on an indisputably meritless legal theory, but also the unusual power to pierce the veil of the complaint's factual allegations and dismiss those claims whose factual contentions are clearly baseless").


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3